Exhibit 10.1




PROMISSORY NOTE

Term Note

March 25, 2009




This Promissory Note (Term Note) replaces and supersedes the Promissory Note
dated August 13, 2001, as amended by Amendment to Promissory Note, dated
November 8, 2002, and all subsequent amendments thereto.




1.

Promise to Pay.  For value received, the undersigned (“Borrower”) promises to
pay to Greenleaf Capital, Inc. (“Lender”), 100 West Michigan, Suite 300,
Kalamazoo, Michigan  49007, the principal amount of Eight Million Nine Hundred
and Ten Thousand Five Hundred and Twenty-Eight and 11/100 Dollars
($8,910,528.11)(which is the balance as of March 12, 2009) and interest computed
on the basis of a 360-day year for the actual number of days elapsed on the
unpaid principal balance at a per annum rate equal to the Prime Rate published
from time to time in the Wall Street Journal, plus 2.25%.  




2.

Installment Payments.  The principal of and interest on this note shall be paid
in monthly installments in the amount of One Hundred and Ninety-Five Thousand
and 00/100 Dollars ($195,000.00) beginning April 12, 2009, and on the 12th day
of each succeeding month until March 31, 2010, at which time the remaining
balance or principal and interest shall be paid in full.




3.

Expenses.  Borrower shall reimburse Lender for all reasonable out-of-pocket
expenses that Lender incurs in connection with making the loan evidenced by this
note and any renewals, extensions, or modifications and with taking any security
for it, including without limitation filing and recording fees, attorney fees,
and expenses, and costs of credit reports, surveys, appraisals, title work, and
mortgagee’s title insurance.




4.

Prepayments.  Borrower may prepay all or part of the principal of this note at
any time.  Any partial prepayment will be applied to the installment or
installments last falling due under this note, and a partial prepayment shall
not affect the amount or time of payment of succeeding required installments.




5.

Security.  This note and all obligations of Borrower under it are secured by a
certain Security Agreement dated March 25, 2009 given by Borrower to Lender and
all security agreements, guaranties, mortgages, pledge agreements, assignments,
and all other agreements and instruments that have been or in the future are
given by any Borrower or any third party to Lender (“security document(s)”)
including, but not limited to, security documents given in connection with or
referred to in any prior promissory notes given to Lender by any Borrower and
security documents that secure any present or future guaranty of all or part of
the indebtedness evidenced by this note.  Lender shall have all of the rights
and powers set forth in the security document(s) and in any other written
agreements that have been or in the future are given to Lender by Borrower, as
though they were fully set forth in this note.  As additional security for the
payment of Borrower’s obligations under this note, Borrower grants to Lender a
security interest in all tangible and intangible property of Borrower now or in
the future in the possession of Lender.








--------------------------------------------------------------------------------

6.

Default and Acceleration.  Each of the following shall be an event of default
under this note:

a.

a default in the payment of any installment of principal or interest under this
note or of any late charge or out-of-pocket expense that Borrower at any time
owes to the holder of this note or in the payment of any other indebtedness or
obligation that Borrower now or in the future owes to the holder, as and when it
shall be or become due and payable;

b.

a default in the performance of any other obligation to Lender under this note,
or any security document, or any other agreement that has been or in the future
is entered into between Borrower and Lender;

c.

any warranty or representation made to Lender by Borrower or by any Guarantor of
all or part of the indebtedness evidenced by this note (“Guarantor”), in any
security document or in any financial statement or other document given to
Lender, was false in any material respect;

d.

Borrower or any Guarantor or any of Borrower’s or Guarantor’s partners (if any
Borrower or Guarantor is a partnership), dies, dissolves, becomes insolvent, or
makes an assignment for the benefit of lenders;

e.

at any time the holder of this note for any reason in good faith believes that
the prospect of payment or performance of this note or any other indebtedness or
obligation of Borrower to the holder is impaired.  




On the occurrence of any event of default, all or any part of the indebtedness
and all or any part of all other indebtedness evidenced by this note and
obligation then owing by Borrower to the holder shall, at the option of the
holder, become immediately due and payable without notice or demand. If a
voluntary or involuntary case in bankruptcy, receivership, or insolvency is at
any time be begun by or against Borrower, or if any levy, writ of attachment,
garnishment, execution, or similar process is issued against or placed upon any
property of Borrower, then all such indebtedness shall automatically become
immediately due and payable.  All or any part of the indebtedness evidenced by
this note also may become, or may be declared to be, immediately due and payable
under the terms and conditions contained in any security document or other
agreement that has been or in the future is entered into between Borrower and
the holder of this note.




7.

Place and Application of Payments.  Each payment on this note shall be made at
Lender’s address set forth above or any other place that the holder directs in
writing.  Any payment on this note shall be applied in the following order:
first to any expenses (including expenses of collection) then due and payable to
Lender under this note, second to any unpaid late charges, third to any
applicable prepayment premium, fourth to any accrued and unpaid interest, and
fifth to the unpaid principal balance.  If Borrower at any time owes the holder
of this note any indebtedness or obligation in addition to the indebtedness
evidenced by this note, and if any indebtedness owed by Borrower to the holder
is then in default, then Borrower shall have no right to direct or designate the
particular indebtedness or obligation on which any payment made by or collected
from Borrower or other security shall be applied.  Borrower waives any such
right and agrees that the manner of application of any such payment, as between
or among such indebtedness and obligations, shall be determined solely by the
holder.




8.

Setoff.  The holder of this note shall have the right at any time to set off any
indebtedness that Lender then owes to Borrower against any indebtedness
evidenced by this note that is then due and payable.




9.

Late Charge.  If a payment is 11 days or more late Borrower will be charged
5.000% of the regularly scheduled payment.








-2-




--------------------------------------------------------------------------------

10.

Remedies.  The holder of this note shall have all rights and remedies provided
by law and by agreement of any Borrower.  Any requirement of reasonable notice
with respect to any sale or other disposition of collateral shall be met if the
holder sends the notice at least ten days before the date of sale or other
disposition.  Borrower shall reimburse the holder for all expenses, including
reasonable attorney fees and legal expenses, that the holder pays or incurs in
protecting and enforcing the rights of and obligations to the holder under any
provision of this note or any security document.




11.

Waivers.  No delay by the holder of this note shall be a waiver of the exercise
of any right or remedy.  No single or partial exercise by the holder of any
right or remedy shall preclude any other or future exercise of that or any other
right or remedy.  No waiver by the holder of any default or of any provision of
this note shall be effective unless it is in writing and signed by the holder.
 No waiver of any right or remedy on one occasion shall be a waiver of that
right or remedy on any future occasion.




Borrower waives demand for payment, presentment, notice of dishonor, and protest
of this note, waives all defenses based on suretyship or impairment of
collateral, and consents to any extension or postponement of time of its
payment, to any substitution, exchange, or release of all or any part of any
security given to secure this note, to the addition of any party, and to the
release, discharge, waiver, modification, or suspension of any rights and
remedies against any person who may be liable for the indebtedness evidenced by
this note.




12.

General.  In this note, maturity means the time when the entire remaining unpaid
principal balance shall be or shall become due and payable for any reason,
including acceleration as provided in paragraph 6.




13.

Applicable Law and Jurisdiction. This note shall be governed by and interpreted
according to the laws of the state of Michigan without giving effect to
conflict-of-laws principles. Borrower irrevocably agrees and consents that any
action against Borrower to collect or enforce this note may be brought in any
state or federal court that has subject matter jurisdiction and is located in,
or whose district includes Kalamazoo County, Michigan, and that any such court
shall have personal jurisdiction over Borrower for purposes of such action.




LENDER AND BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVE ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION, INCLUDING ANY CLAIM, COUNTERCLAIM, CROSS-CLAIM OR
THIRD-PARTY CLAIM (“CLAIM”) THAT IS BASED UPON, ARISES OUT OF, OR RELATES TO
THIS NOTE OR THE INDEBTEDNESS EVIDENCED BY IT, INCLUDING, WITHOUT LIMITATION,
ANY CLAIM BASED UPON, ARISING OUT OF, OR RELATING TO ANY ACTION OR INACTION OF
LENDER IN CONNECTION WITH ANY ACCELERATION, ENFORCEMENT, OR COLLECTION OF THIS
NOTE OR SUCH INDEBTEDNESS.




BORROWER

LENDER




SOFTECH, INC.

GREENLEAF CAPITAL, INC.




By:

/s/ Jean J. Croteau

 

By:

/s/ Michael D. Elliston

 

 

 

 

 

Its:

President

 

Its:

CFO

 

 

 

 

 

Date:

March 25, 2009

 

Date:

March 30, 2009

















-3-


